DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-12 are pending. 
	Claims 1-6 and 8 are withdrawn from consideration as being drawn to a non-elected invention. 
	Claims 7 and 9-12 are examined in the following Office action. 

Claim Interpretation
	Claim 7 is directed to a plant or a seed comprising a first FFPP and a second FFPP wherein the first and second FFPP bind to different receptors when determined by the steps (a) and (b). This claim is a product-by-process claim. MPEP § 2113(I) states that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Thus, determination of patentability is based on the product itself and the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable though the prior product was made by a different process. 

Claim Rejections that are Withdrawn
	The indefiniteness rejection is withdrawn in light of Applicant’s amendment to the claim. 

	The double patenting rejection is withdrawn in light of Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "first plant" and “second plant” in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 does not require a first or second plant. In fact, claim 7 is directed to a single plant comprising two nucleic acid molecules. Thus, the claim is rendered indefinite because it is unclear how the plant of claim 7 is generated. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (PLoS One, 2014, 9(10): e110006) in view of Gossele et al (US 20100180351) when taken with the evidence set forth in the instant specification.
The claims are directed to a plant comprising a recombinant nucleic acid molecule comprising a first promoter and a first FFPP and a second promoter and a second FFPP, wherein the first promoter and second promoter are heterologous to the first and second FFPP, wherein the first and second FFPP are different, and wherein the combination is toxic to a target pest. The claims are drawn to the plant produced by crossing a first plant and a second plant containing a first and second recombinant nucleic acid molecule, respectively. The claims require a plant regenerated from a transformed plant cell. As discussed above, the claims are directed to a product by process claim, and that patentability is determined based upon the resulting structure only. Thus, the following rejection is applied. 

Zhao does not teach a first and second heterologous promoter operable linked to the first and second FFPP. 
Gossele teaches a transgenic plant cell comprising a first FFPP (Cry1C) operably linked to a first promoter capable of directing expression in plant cells and a second FFPP (Cry1Ab) operably linked to a second promoter capable of directing expression in plant cells. See claims 1 and 12. 
	Gossele teaches the use of the 35S promoter in their DNA constructs. See paragraph 0090. Thus, Gossele teaches a promoter that is heterologous to both the plant as well as the insecticidal protein. 
	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the teachings of Zhao with a second promoter independently controlling the expression of the second FFPP. One of ordinary skill in the art would have been motivated to make such a modification because Gossele teaches that such methods can be used to express two FFPPs. One of ordinary skill in the art would have had a reasonable expectation of success arriving at the instantly claimed invention because the knowledge with respect to molecular cloning was extremely high, especially in view of the combination of Gossele and Zhao. 
	The instant specification provides evidence that there is no overlap between the receptor binding sites of Cry1Ab and Cry2Ab in TBW. Thus, the construct of Zhao inherently possesses 

Response to Arguments:
	Applicant’s arguments are moot in light of the new rejection, necessitated by Applicant’s amendment, set forth above. 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner’s Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662